Russell, C. J.
1. There was evidence adduced upon the trial which authorized the court to give in charge to the jury the law of voluntary manslaughter.
2. The exceptions taken to the charge of the court in the second and fourth grounds of the motion for a new trial are without merit. The excerpts complained of, even if not expressed in exact legal phraseology, could not harm defendant.
3. The instructions requested and refused were, so far as pertinent, covered by the charge given.
4. The evidence supports the verdict and there was no error in refusing a new trial. Judgment affirmed.